PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/875,247
Filing Date: 15 May 2020
Appellant(s): Guajardo et al.



__________________
Mr. Jeremiah J. Baunach
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed January 25, 2022.


 (1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 07/27/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
	On pages 9-10 of the Appeal Brief, the Appellant argues with respect to independent claims 1, 13, and 18 that Schedivy discloses a generic “pin array” connector of the television tuner module and is not “automotive-specific”. Appellant asserts that there is nothing about the generic “pin array” connection between the overhead device and the television tuner module of Schedivy that makes it “automotive-specific”. Appellant further argues that the “overhead device 101” of Schedivy is not part of the vehicle. The “overhead device 101” of Schedivy that has the pin array” connection is a “docking station” that is a separate aftermarket device that can be installed in the vehicle.
The Examiner respectfully disagrees because Schedivy discloses a plug-in television tuner module that may be installed within an overhead device of a vehicle video system. The overhead device 101 can be connected to the vehicle’s electrical system and may include additional connections for audio/video signals to external devices, for example, a vehicle’s stereo system. The overhead device 101 also includes a connection port for coupling to the television tuner module 103, for example, a pin array that connects to a corresponding pin array of the television tuner module 103 for providing tuning capabilities to, for example, the video unit 102 ([0032], [0038], Figs. 1A, 4A). Giving the claims the broadest reasonable interpretation, the Examiner believes a plug-in television tuner that connects to a vehicle overhead device via a connection port comprising a pin array a more than reasonable interpretation for an “automotive-specific” connector. 
Additionally, the Examiner disagrees that the overhead device 101 is a separate aftermarket device as asserted by the Appellant. Firstly, nowhere in Schedivy discloses that the overhead device 101 is an aftermarket device. Moreover, Schedivy teaches that “The overhead device 101 can be connected to the vehicle's electrical system and may include additional connections for audio/video signals to external devices, for example, a vehicle's stereo system.” ([0038]) Therefore, the overhead device 101 is integrated with the vehicle’s electrical system and thus part of the vehicle. Consequently, the Examiner believes the connection between the overhead device and the television tuner module to be “automotive-specific”.
On pages 10-11 of the Appeal Brief, the Appellant argues that Schedivy fails to disclose “receive encoded broadcast…content from the RF communication circuitry via a digital bitstream…” as recited in claim 1.  Appellant argues that Schedivy discloses an antenna receiving television signals (which are not encoded) from a signal source such as ground based antenna or satellite (not from RF communication circuitry). Secondly, Schedivy mentions nothing about a digital bitstream. Schedivy merely discloses receiving television signals from a signal source 302 such as ground based antenna or satellite (see Schedivy [0034]).
The Examiner notes the Schedivy was not solely relied upon to teach the reception of an encoded broadcast content via a digital bitstream. Nevertheless, Schedivy does disclose that “the television tuner module 103 comprises at least one antenna 301 for receiving television signals from a signal source 302 such as a ground based antenna or satellite. The antenna may be, for example, a diversity antenna” (see Schedivy [0034]). That is, the antenna 301 (“RF circuitry”) receives television signals via satellite. One of ordinary skill in the art would recognize that satellite signals are transmitted using the Ku band (12 to 18 GHz) and thus completely digital. The Ku band is used for satellite communications for satellite television and other applications to provide high quality picture and sound. Moreover, one of ordinary skill in the art would also recognize that digital signals are in fact encoded. 
Even if Schedivy failed to disclose the reception of an encoded broadcast content via a digital bitstream, Majid was explicitly relied upon to teach providing “processing circuitry configured to: decode the digital bitstream to obtain the broadcast digital television content in response to the user selection.” The Appellant has conveniently failed to recognize that Majid explicitly discloses processing circuitry used for decoding digital (encoded) bitstreams to obtain television content. Specifically, Majid discloses a television signal tuner device comprising a decoder module 418. The television signal tuner device also includes an antenna 404 that receives a digital terrestrial, cable, or satellite television signal, such as an ATSC digital signal (see Majid [0014]). A digital bitstream may be decoded by the decoder module 418, on the television signal tuner device 402, before being sent to the electronic display device 422 for display (see Majid [0012], [0024], [0026]-[0029], [0031], Fig. 4). Thus, Majid teaches the reception of an encoded broadcast content via a digital bitstream.
On pages 11-12 of the Appeal Brief, Appellant argues with respect to claim 2 that it would not have been obvious to one of ordinary skill in the art to modify the generic “pin array” connector of the television tuner module of Schedivy to be an “on-board diagnostic connector of the vehicle” as recited in claim 2. The vehicle of Schedivy does not have a diagnostic system, so one of ordinary skill in the art would not have been motivated to modify the television tuner module of Schedivy to have an “on-board diagnostic connector” to a non-existent diagnostic system. 
The Examiner respectfully disagrees because nowhere in Schedivy precludes modifying the connector of the television tuner. Schedivy explicitly discloses “Having described embodiments for an overhead device for receiving an optional television tuner, it is noted that modifications and variations can be made by persons skilled in the art in light of the above teachings. It is therefore to be understood that changes may be made in the particular embodiments of the invention disclosed which are within the scope and spirit of the invention as defined by the appended claims. Having thus described the invention with the details and particularity required by the patent laws, what is claimed and desired protected by Letters Patent is set forth in the appended claims.” (see Schedivy [0042]). Therefore, the connection of Schedivy may be modified with departing from the scope and spirit of the invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing wherein the automotive-specific connector is an on-board diagnostic connector of the vehicle as taught by Mack, to improve the vehicle plug-in television tuner module system of Schedivy for the predictable result of utilizing a widely recognized interface that allows communications with various vehicle subsystems.
On page 12 of the Appeal Brief, the Appellant argues with respect to claim 12 that Shan fails to disclose an automotive-specific connector. Instead, Shan discloses using a Universal Serial Bus (USB), HDMI, or VGA connector (see Shah [0018], [0073], [0074], [0099]).
It is noted that Schedivy already addresses the claimed “automotive-specific connector”. As discussed above, Schedivy discloses an overhead device within an automobile that includes a connection port for coupling to a television tuner module. Moreover, the overhead device is integrated with the vehicle’s electrical system and thus part of the vehicle (see Schedivy [0032], [0038], Fig. 1). Thus, the Examiner believes the connection between the overhead device and the television tuner module to be an “automotive-specific” connector.
Shan was then relied upon to teach the known technique of receiving a user selection via an interface. In this case, Shan discloses a portable system and the host device are configured in various embodiments to receive user input and, in response, affect a feature of itself or send a message to the other to alter a feature of the other. A host device, such as an automobile head unit, communicates with a portable system for event-based synchronization of media transfer for real-time play. The portable system 110 is configured to connect to the host device 150 by hard, or wired connection 129 (see Shan [0073], Fig. 1). The portable system 110 and the host device include interface components 126 and 172, respectively which are used to affect features e.g., functions, settings, or parameters of one or both of the portable system 110 and the host device 150 based on user input (see Shan [0071], [0098], Fig. 1). That is, the portable device and the host device are connected via hard or wired connection and can affect functions or parameters of both devices using their respective interface components for receiving user inputs. 
Moreover, Shan explicitly discloses the portable system and the host device are configured for bidirectional communications between them and instructions from the portable device to the host device can be configured to affect host device operations, such as by affecting a manner by which the host device reads, renders, or acknowledges having read media data sent from the portable device (see Shan [0022]-[0026]). Thus, it is clear that Shan teaches bidirectional communications via a hard or wired connection between a portable device and a host device, which can include an automobile head unit. Therefore, the Examiner believes the combination of Schedivy, Majid, and Shan meet the limitations of claim 12. 
On pages 12-13 of the Appeal Brief, the Appellant argues with respect to claim 16 that Stewart does not disclose transmitting the digital bitstream received from the RF communication circuitry over any wireless connection to a remote control device. Appellant further argues that the Examiner does not indicate how or why one of ordinary skill in the art would modify the system of Schedivy to transmit the digital bitstream received from the RF communication circuitry over such a wireless connection to the remote control. 
The Examiner notes that Schedivy was relied upon to teach a television tuner module that includes first wireless communication circuitry to establish a wireless communication connection with second wireless communication circuitry. Specifically, Schedivy discloses that “the television tuner module103 may receive remote control signals from a remote control 303 for tuning to different channels. The remote control signals may be received through a receiver/antenna 304 of the overhead device 101. The remote control signals may be, for example, radio frequency signals, infrared signals, wireless signals, e.g., IEEE 802.11 or, short-range wireless signals, e.g., BlueTooth.RTM.. Thus, for example, the remote control may be a unit supplied with the overhead device or may be a cellular telephone or personal digital assistant (PDA) having BlueTooth.RTM. capabilities.” (see Schedivy [0034], Fig. 3A). That is, Schedivy teaches that the television tuner module can include wireless commination circuitry establish communications with second wireless communication circuitry with a remote control device may be a cellular telephone or personal digital assistant (PDA).
However, the combination of Schedivy, Majid, and Sprenger failed to explicitly disclose a second device that includes the RF antenna and the RF communication circuitry, the second device further including second wireless communication circuitry communicatively coupled with the RF communication circuitry, wherein the second wireless communication circuitry is configured to transmit the digital bitstream received from the RF communication circuitry over the secure wireless communication connection. 
Stewart was then relied upon to teach the technique of providing a second device that includes the RF antenna and the RF communication circuitry, the second device further including second wireless communication circuitry communicatively coupled with the RF communication circuitry, wherein the second wireless communication circuitry is configured to transmit the digital bitstream received from the RF communication circuitry over the wireless communication connection. Specifically, Stewart discloses the use of mobile ATSC 3.0 receivers as remote antennas. Portable devices such as cell phones may be used as a receiver for receiving Advanced Television Systems Committee (ATSC) 3.0 signals. Stewart explicitly discloses that “Once communications are established then the relatively fixed ASTC 3.0 device (receiver) may request a signal quality report for a particular channel. The relatively fixed ATSC 3.0 device (receiver) may then select one or more of the portable ATSC 3.0 devices (receivers) from which to receive IP packetized data for a program on the designated channel based on the reported signal quality for the designated channel.” (see Stewart [0002], [0004], [0025], [0028], [0031], Figs. 1, 2A-B, 4). That is, a television (receiver) may establish communications via WiFi with a portable ATSC 3.0 receiver (cell phone) to receive broadcast television content if the portable ATSC 3.0 receiver offers better signal quality relative to the television device. 
	Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing a second device that includes the RF antenna and the RF communication circuitry, the second device further including second wireless communication circuitry communicatively coupled with the RF communication circuitry, wherein the second wireless communication circuitry is configured to transmit the digital bitstream received from the RF communication circuitry over the wireless communication connection as taught by Stewart, to improve the vehicle plug-in television tuner module system of Schedivy for the predictable result of providing a remote receiver to improve television reception (see Stewart [0004]).
	Therefore, the Examiner believes the combination of Schedivy, Majid, Sprenger, and Stewart meet the limitations of claim 20. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ALEXANDER Q HUERTA/Primary Examiner, Art Unit 2425                                                                                                                                                                                                        
Conferees:
/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425 
/JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424                                                                                                                                                                                                        
                                                                                                                                                                                                       
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.